PER CURIAM:
Original Proceeding.
Petitioner applied for an alternative writ of mandate and following ex parte presentation an alternative order to show cause was issued, returnable on April 26, 1965.
On April 23, 1965, respondent court granted the relief sought by petitioner and caused to be entered an appropriate order in State v. Crosby, Case No. 3332 of respondent district court. Respondents having made and filed with this court a return disclosing compliance with the alternative order to show cause the matter is now moot.
It is therefore ordered that .the proceeding be, and it is, dismissed.